Citation Nr: 0501082	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for facial scar with injury to facial nerve (7th) branches to 
superior orbicularis oris muscle.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to June 
1981.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted entitlement to service 
connection for facial scar with a noncompensable disability 
rating, and denied entitlement to service connection for 
tinnitus.  The RO in Waco, Texas, has current jurisdiction 
over the claims.  In a January 2004 rating decision, the 
veteran was granted a 10 percent evaluation for his facial 
scar.  


FINDINGS OF FACT

1.  Tinnitus did not have its onset during active service and 
did not result from disease or injury in service.

2.  The veteran's service-connected facial scar is manifested 
by a nontender, well-healed scar starting medially under the 
right nares, following the facial crease downward and 
laterally, characterized by a slight drooping of the right 
upper lip.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
tinnitus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a facial scar with injury to facial nerve (7th) 
branches to superior orbicularis oris muscle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 
(2002 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's DD Form 214 shows that his military 
occupational specialty was an aircraft armament system 
specialist.  His service medical records show that in 
November 1975, he was given emergency treatment for a deep 
clean laceration on the right side of the face, below the 
nose.  The record also contains in-service audiological 
examinations dated in September 1975, June 1976, September 
1977, June 1979, July 1980, and the January 1981 separation 
examination report.  In January 1981, the veteran checked 
"yes" for having had ear, nose, or throat trouble.  There 
is no record of tinnitus in the service medical records, 
including in the audiological examinations.  

In a VA medical examination in April 2001, the veteran 
described being told he had cut a nerve at the time of his 
original scarring injury.  He denied any drooling, numbness, 
or facial asymmetry other than the scar.  He was able to 
whistle without difficulty.  The examiner described the scar 
as well healed, barely visible, extending transversely from 
the right nostril across approximately two inches to the 
right cheekbone.  Facial sensation in the V1, V2, and V3 
dermatomes was intact.  Facial movements, including puckering 
of the lips, eyelid closure, and lip seal were all normal, as 
were palate and tongue motions.  Sensation inside the mouth 
and buccal mucosa were also normal.  The examiner's 
impression was status post-laceration with injury of the 
periorbital branch of the facial nerve.  It was noted that 
all of the veteran's neurologic sequelae were completely 
resolved.  

Upon VA audiological examination in April 2001, the veteran 
stated that his main job during service was that of a weapons 
loader on the flight line.  An audiogram showed hearing to be 
entirely within normal limits bilaterally.  There was no 
hearing loss noted, and the ear canals and tympanic membranes 
were normal.  The diagnoses included tinnitus of uncertain 
duration, possibly related to the loud noise exposures in 
service.  The claims folder was not available for review by 
the examiner.

In September 2003, the veteran received another VA 
audiological examination.  The examiner noted that claims 
folder was reviewed, and discussed the service medical 
records in detail.  The veteran again reported that he was 
exposed to loud noise from jet aircraft during service.  He 
said that his tinnitus started during active service.  An 
audiogram revealed normal hearing in both ears.  The examiner 
wrote that because the claims file showed the veteran's 
hearing was virtually identical at the time of his entrance 
to service and his discharge, there was no indication that 
the loud noise exposure he experienced caused any significant 
damage to his hearing nor any significant change to his 
hearing.  The examiner specifically wrote:  

Since the veteran's hearing was not 
adversely affected by loud noise exposure 
in the military, it is less likely than 
not that the tinnitus results from loud 
noise exposure in the military.  If the 
loud noise had caused damage to the 
hearing mechanism[,] this would have been 
apparent on the hearing test results at 
the time of the veteran's discharge; 
however, the results do not indicate that 
there was any damage to the hearing 
mechanism for either ear.  Since the loud 
noise did not damage the hearing for 
either ear, it does not appear that the 
loud noise exposure caused the tinnitus.  

The veteran was afforded a second VA scar examination in 
September 2003.  He complained that the right side of his 
upper lip did not fully expand when smiling or gritting his 
teeth and appeared to droop.  He denied any pain, numbness or 
tingling.  The examiner noted a 4.5 centimeter semicircular 
scar from an old laceration, which began approximately 0.5 cm 
from the midline of the mid-face, between the nose and the 
upper lip, extending laterally 4.5 cm, ending just above the 
right corner of the mouth.  There was no tenderness or 
adherence to underlying tissue.  The texture showed normal 
skin, the scar appeared to be stable, and there were no 
wounds or ulcerations.  There was no elevation or depression 
on the surface contour on palpation.  The scar appeared to be 
superficial, but some deep tissue scarring could be felt with 
palpation through the buccal mucosa on the inside of the 
mouth, which appeared to measure 3 mm throughout the length 
of the scar.  There did not appear to be inflammation, edema, 
or keloid formation.  There was no induration or 
inflexibility of the skin surrounding the scar.  The veteran 
had symmetrical sensation to pinprick and light touch above 
and below the scar consistent with the left side of the face.  

The scar was slightly hypopigmented but was otherwise 
unremarkable.  Facial nerve testing showed the superior, mid, 
and lower facial nerves appeared to be intact and symmetrical 
bilaterally.  A full or partial smile revealed a moderate 
amount of droop in the right corner of the mouth.  When the 
veteran gritted his teeth, the droop became much more 
evident.  The right corner of the mouth did not extend 
outward symmetrically with the left.  The examiner stated 
that the veteran had a residual nerve injury of the right 
upper lip which left a moderate facial deformity when smiling 
or gritting his teeth.  There was no sensory injury or other 
dysfunction of the mouth or bucal mucosa.

In December 2003, the veteran was afforded a VA neurological 
examination.  There was a 2.5 cm scar starting medially under 
the right nares, following the facial crease downward and 
laterally, characterized by a 2-3 millimeter drooping of the 
right upper lip at rest.  The veteran was able to lift his 
lip voluntarily when needed, such as posing for pictures and 
whistling.  Chewing and speaking were normal.  The veteran 
said the sensation was completely normal.  The scar was not 
tender and was barely visible.  Mucosa in the mouth under the 
lip was normal.  The drooping of the upper lip had some 
cosmetic disability.  The veteran had no sensory changes to 
cotton wool testing.  The veteran was diagnosed with scar 
with injuries to the facial nerve (7th) branches to the 
superior orbicularis oris muscle.  The veteran's claims file, 
including color photographs of the scar, was reviewed.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2002, which informed him 
of the requirements to successfully seek service connection 
and of his and VA's respective duties, and asked him to 
submit information and/or evidence pertaining to the claims 
to the RO.  The timing and content of the January 2002 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 8-2003 (38 U.S.C. § 5103(a) does 
not require VA to send a new notice letter to inform the 
claimant of the information and evidence necessary to 
substantiate a claim when an issue has been raised for the 
first time in the notice of disagreement).  Additionally, the 
veteran was sent a second VCAA letter in November 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's service medical records.  
The veteran has not indicated the existence of additional 
relevant records that the RO failed to obtain.  Thus, VA has 
assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided VA medical 
examinations in April 2001, September 2003, and December 
2003.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


B.  Entitlement to service connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Here, the service medical records do not show complaints or 
findings of tinnitus and there is no evidence showing a 
diagnosis for tinnitus prior to the veteran's April 2001 VA 
examination, some 20 years following service.  

The VA audiological examiner in April 2001 stated that the 
veteran's tinnitus was "possibly" related to his in-service 
noise exposure.  The opinion is inconclusive and 
unconvincing.  The qualified language of this opinion means 
that it has limited value.  Cf. Bloom v. West, 12 Vet. App. 
185 (1999); Obert v. Brown, 5 Vet. App. 30 (1993).  
Additionally, the examiner did not review the veteran's 
claims folder prior to providing the opinion.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994); Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  

On the other hand, the VA audiological examiner in September 
2003 concluded that it was less likely than not that the 
veteran's tinnitus resulted from noise exposure during 
service.  The examiner's opinion was based on review of the 
entire claims file, including the service medical records.  
The examiner also provided detailed rationale and cited to 
specific evidence in the file as support for the opinion.  
This opinion is found to be persuasive when considered with 
the rest of the evidence of record.  

In summary, the first examiner's opinion, written without a 
review of the veteran's claims file or service medical 
records, is not definitive.  The examiner stated it was 
"possible" that tinnitus is related to in-service noise 
exposures without giving a basis or explanation for this 
conclusion.  By comparison, the second examiner reviewed the 
veteran's service medical records and clearly explained the 
reasons why the apparent lack of damage to the veteran's 
hearing indicated that tinnitus was not likely to have been 
caused by in-service noise exposure and, thus, why the 
veteran's tinnitus was less likely than not related to 
service.  

Thus, the preponderance of evidence is against the veteran's 
claim for entitlement to service connection for tinnitus.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.  


C.  Higher rating for facial scar with injury to facial nerve 
(7th) branches to superior orbicularis oris muscle

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The criteria for rating facial scars are found under 
Diagnostic Code 7800 in the VA Schedule for Rating 
Disabilities.  While the veteran's appeal of the rating for 
his facial scar was pending, VA revised the regulations and 
rating schedule for the evaluation of skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).  The Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Inasmuch as the veteran has been provided with both 
the old and the revised regulations, and the RO has rated the 
disability under both regulations, the Board may proceed in 
making a determination without prejudice to the veteran.  

Under regulations in effect prior to August 30, 2002, the old 
criteria under Diagnostic Code 7800, which applies to 
disfiguring scars on the head, face or neck, a 10 percent 
rating is assigned for moderate, disfiguring scars; a 30 
percent rating is assigned for severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent rating is provided when there 
is a complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Under Diagnostic Code 7800 currently in effect, a 10 percent 
rating is assigned for one characteristic of disfigurement; a 
30 percent rating is provided when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or; with two or 
three characteristics of disfigurement; a 50 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  

Here, the veteran's scar has been described as well healed 
and barely visible, with only slight hypopigmentation.  The 
September 2003 VA examiner also stated that the veteran had a 
residual nerve injury of the right upper lip that left a 
moderate facial deformity when smiling or gritting his teeth, 
and the Board has examined the photographs in the claims 
folder which support this conclusion.  The Board concludes 
that these findings of slight hypopigmentation and a moderate 
facial deformity are not commensurate with severe scars 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, and a higher rating is not warranted under the 
prior version of Diagnostic Code 7800.  38 C.F.R. § 4.7.

With respect to the revised version of Diagnostic Code 7800, 
none of the 8 characteristics of disfigurement have been 
demonstrated on examination or in the photographs.  The 
veteran's scar has been described as only 4.5 cm or 2 inches 
long.  Although there is some slight hypopigmentation, it 
does not encompass an area exceeding six square inches, as 
the scar itself is not that large.  Examiners have stated 
that there was no elevation or depression on the surface 
contour on palpation, no induration, no adherence to 
underlying tissue, and that the texture showed normal skin 
and that there was no induration or inflexibility of the skin 
surrounding the scar.  Additionally, there were no findings 
of missing underlying soft tissue.  Accordingly, the 
veteran's facial scar does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under the 
new criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  

Other potentially applicable rating criteria are also not 
helpful here.  Diagnostic Codes 7803 and 7804 allow a maximum 
disability rating of 10 percent and are, thus, not helpful in 
getting a higher evaluation.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002 and 2004).  Nor would separate ratings 
be warranted under either of these diagnostic codes, because 
the veteran's scar has been described as nontender, with no 
ulceration, and stable.  See Esteban v. Brown, 6 Vet. App. 
296, 261-62 (1994).

Under Diagnostic Code 7805, scars are rated on limitation of 
function of affected part.  Diagnostic Code 8207 for 
paralysis of the 7th (facial) cranial nerve requires complete 
paralysis for the maximum 30 percent disability rating; 
incomplete, severe paralysis for a 20 percent rating; and 
incomplete, but moderate paralysis for a 10 percent rating.  
Evaluation under Diagnostic Code 8207 is dependent upon 
relative loss of innervation of facial muscles.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2004).  

The preponderance of evidence indicates the veteran does not 
meet the criteria for a higher rating by applying Diagnostic 
Code 8207, as there is no evidence of severe, incomplete 
paralysis.  To the contrary, the veteran denied any drooling, 
tingling, or numbness.  He was able to whistle without 
difficulty, and facial sensation in the V1, V2, and V3 
dermatomes was intact.  Facial movements, including puckering 
of the lips, eyelid closure, and lip seal were also normal, 
as were palate and tongue motions.  Sensation inside the 
mouth and buccal mucosa were normal.  The veteran had 
symmetrical sensation to pinprick and light touch above and 
below the scar.  Facial nerve testing appeared to be intact 
and symmetrical.  The veteran's chewing and speaking were 
normal.  

The Board has considered whether the veteran should be 
assigned a separate disability for neurological impairment 
under Diagnostic Code 8207.  Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The veteran's primary complaint is that the right side of his 
upper lip does not fully expand when smiling or gritting his 
teeth.  The VA scar examiner found that the veteran had a 
residual nerve injury of the right upper lip which left a 
moderate facial deformity when smiling or gritting his teeth.  
The VA neurological examiner concluded that the drooping of 
the veteran's upper lip had some cosmetic disability.  As the 
veteran's 10 percent rating under Diagnostic Code 7800 is 
assigned on the basis of disfigurement, or cosmetic 
disability as a result of dropping of his upper lip,  
assigning a separate rating for neurological impairment would 
violate the rule against pyramiding, which provides that the 
rating of the same manifestation under different diagnoses is 
to be avoided. 38 C.F.R. § 4.14.  There was no sensory injury 
or other dysfunction of the mouth or bucal mucosa; therefore, 
a separate rating for neurological impairment is not 
warranted.    

Finally, the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) was also considered by the RO.  However, 
the record contains no objective evidence that the veteran's 
facial scar has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the impairment 
resulting from the veteran's facial scar is appropriately 
compensated by the currently assigned schedular rating.  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to a rating in excess of 10 percent for facial 
scar with injury to facial nerve (7th) branches to superior 
orbicularis oris muscle is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


